Citation Nr: 1447322	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-04 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Charleston, South Carolina


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at a transitional care unit of Medical University of South Carolina (MUSC)/Charleston Memorial Hospital (CMH) from May 12, 2006 to May 17, 2006.    




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1980 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 decision of the Charleston, South Carolina VA Medical Center (VAMC).

In August 2012, a Board hearing was held before the undersigned Acting Veterans Law Judge (AVLJ); a transcript of the hearing is of record.    


FINDINGS OF FACT

1.  The Veteran initially received emergency treatment at the Medical University of South Carolina (MUSC) hospital, Charleston, beginning on April 28, 2006, after fracturing his lumbar spine in a fall from a tree.  He was subsequently transferred to a MUSC transitional care unit located in Charleston Memorial Hospital (CMH) on May 12, 2006 for inpatient rehabilitative treatment until discharge on May 17, 2006.  At that point, he was sent home and transported by ambulance to the spinal care injury center at the Augusta VAMC.  

2.  The evidence of record does contain a specific medical finding rendered by a VA physician that the Veteran was stable for transfer to, or was stable enough to be transported to, a VA facility for treatment prior to his discharge from CMH on May 17, 2006.   

CONCLUSION OF LAW

The criteria for reimbursement or payment of private medical expenses incurred for treatment at Charleston Memorial Hospital (CMH) from May 12, 2006 to May 17, 2006 have been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.21 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Given the favorable disposition of the claim for medical expenses reimbursement, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

The Veteran has been assigned a total disability rating based on individual unemployability due to service-connected disability (TDIU) since 2001.   
He received private emergency medical treatment at the Medical University of South Carolina (MUSC) hospital, Charleston, beginning on April 28, 2006, after fracturing his lumbar spine in a fall from a tree.  He was subsequently transferred to an MUSC transitional care unit located in Charleston Memorial Hospital (CMH) on May 12, 2006.  Then, on May 17, 2006, he was discharged from CMH and transported from his home to the spinal care injury center at the Augusta VAMC for further rehabilitation.  His current claim on appeal is a request for reimbursement of the cost of the CMH treatment.  

As the Veteran had already been assigned a TDIU rating as of May 2006, the private medical treatment he received from May 12, 2006 to May 17, 2006 can be subject to VA reimbursement if it was rendered for a continued medical emergency and a VA or other facility was not available to provide the treatment.  38 C.F.R. §§ 17.120, 17.121.  The evidence reasonably shows that a VA facility was not available to provide the rehabilitative treatment during this period.  In this regard, a May 17, 2006 Charleston VAMC social worker's progress note indicates that MUSC had requested VA rehabilitative treatment as early as May 5, 2006; that there was a long waiting list for such treatment at the Augusta VAMC; and that the Veteran could not be scheduled to be transferred to the Augusta VAMC until May 17, 2006.  There is also no indication that any other VA or federal facilities were available to provide the necessary rehabilitative care.  38 U.S.C.A. § 17.120.  

Regarding whether a continued medical emergency was present, the pertinent regulations indicate that an emergency shall be deemed to have ended at the point when a VA physician has determined that, based on sound medical judgment, a veteran who received private emergency hospital care could have been transferred from the private facility to a VA medical center, or could have reported to a VA medical center, for continuation of treatment.  38 C.F.R. § 17.121.  In this case, there is no indication from the record that a determination has been made by a VA physician that the Veteran could have been transferred to or could have reported to a VA medical center at any time prior to his actual discharge from CMH and transfer to the Augusta VAMC on May 17, 2006.  In this regard, an initial July 2006 VAMC denial of reimbursement based on "non-emergent care" is shown to have been rendered by a "J.P." but there is no indication that this individual is a physician.  Similarly the May 17, 2006 VA progress note recounting the Veteran's initial injury and subsequent treatment was authored by a social worker.  Also, although this note was also acknowledged to have been received by two physicians, there is no specific determination within the note as to when the Veteran's emergent treatment actually ended.  Additionally, a November 2011 VAMC Fee Service Review sheet indicating that the Veteran's claim should be denied because the treatment constituted "transitional care" was authored by a nurse.  Moreover, the November 2011 statement of the case, which includes a finding that the care received was non-emergent, was authored by the VAMC Lead Fee Basis Assistant and co-signed by the Chief of Health Administration, with no indication that either individual is a physician.  Consequently, given the lack of a physician's finding that the CMH rehabilitative treatment was non-emergent, and resolving reasonable doubt in the Veteran's favor, the Board finds that the emergency treatment did not end any earlier than the Veteran's discharge from CMH on May 17, 2006.  38 C.F.R. §§ 3.102, 17.121.  Accordingly, as a continued medical emergency has also been established, all necessary criteria for VA reimbursement of the medical expenses incurred at Charleston Memorial Hospital (CMH) from May 12, 2006 to May 17, 2006 have been met.  38 C.F.R. §§ 3.102, 17.120, 17.121. 

The Board notes that the Veteran indicated during the August 2012 Board hearing that a large portion of the cost of his CMH treatment had already been paid for by "Medicaid" but did not specify exactly how much payment was rendered by Medicaid and exactly how much he still owes the hospital (though he appeared to indicate that this latter amount was a little over $800).  The Board also notes that the VA reimbursement rate for costs of private medical treatment such as those incurred by the Veteran is specifically governed by regulation.  See 38 C.F.R. §§ 17.55, 17.56, 17.128.  The instant decision is a determination that the Veteran meets the general criteria for VA reimbursement of the expenses incurred at CMH; it does not address the amount of reimbursement to which he may be entitled.  This reimbursement amount will be calculated by the VAMC through application of the controlling regulations.  See 38 C.F.R. §§ 17.55, 17.56, 17.128.  
   

ORDER

Payment or reimbursement for medical expenses incurred at a transitional care unit of Medical University of South Carolina (MUSC)/Charleston Memorial Hospital (CMH) from May 12, 2006 to May 17, 2006, is granted, subject to the regulations 
governing the payment of monetary awards, including 38 C.F.R. §§ 17.55, 17.56, 17.128.   
    

____________________________________________
KELLI A. KORDICH
ActingVeterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


